Citation Nr: 0914538	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  95-24 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable evaluation for allergic 
rhinitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION


The Veteran had over 24 years of active service, including 
from June 1989 to August 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the VA RO in 
Newark, New Jersey, dated in July 1994, which granted service 
connection for allergic rhinitis, and assigned a 
noncompensable (0 percent) rating, effective from September 
1, 1993.  In November 2007, the Board, issued a decision on 
this matter and, inter alia, denied the Veteran's claim.  The 
Veteran appealed the Board's November 2007 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  A Joint Motion for an Order Vacating in Part the 
Board Decision and Incorporating the Terms of This Remand was 
filed by the Veteran and the VA Secretary, through his Office 
of General Counsel, averring that a remand was required as 
the Board based its decision on insufficient medical evidence 
and failed to obtain a contemporaneous VA examination.  In an 
Order issued in November 2008, the Court vacated the Board's 
November 2007 decision and remanded the matter, pursuant to 
the Joint Motion.  A copy of the Court's Order in this matter 
is associated with the claims file.  

Of preliminary importance, because the claim for a higher 
rating for the Veteran's service-connected allergic rhinitis 
involves a request for a higher rating following the grant of 
service connection, the Board has characterized this claim in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

The Veteran asserts that a compensable rating is warranted 
for his allergic rhinitis.  As noted above, the Newark, New 
Jersey RO initially granted service connection for this 
disability in a rating decision dated in July 1994.  At that 
time, a noncompensable (0 percent) evaluation was assigned 
pursuant to 38 C.F.R. § 4.97, Diagnostic Code (DC) 6501 
(1993).  The Veteran appealed this decision in a notice of 
disagreement, received in February 1995, and contends that 
the noncompensable evaluation does not accurately reflect the 
severity of his disability.  Specifically, he claims that, as 
the result of receiving multiple shots for diseases, and 
being exposed to changes in climate and higher altitudes 
during service, his immune system has developed greater 
sensitivity, which causes his allergies to be severe.  Review 
of the claims file reveals that further development on this 
matter is warranted.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

Prior to October 7, 1996, under the Schedule for Rating 
Disabilities for Diseases of the Nose and Throat, DC 6501 
mandated that a 10 percent evaluation is warranted for 
rhinitis, atrophic, chronic with definite atropy of 
intranasal structure, and moderate secretion.  A 30 percent 
evaluation is warranted for rhinitis, atrophic, chronic with 
moderate crusting and ozena, atrophic changes.  A 50 percent 
evaluation is warranted for rhinitis, atrophic, chronic with 
massive crusting and marked ozena, with anosmia.  38 C.F.R. 
§4.97, DC 6501 (1993).  

Effective October 7, 1996, under the current Schedule for 
Rating Disabilities for Diseases of the Nose and Throat, DC 
6522 mandates that a 10 percent evaluation is warranted for 
allergic rhinitis without polyps, but with greater than 50-
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 30 percent evaluation is 
warranted for allergic rhinitis with polyps.  38 C.F.R. 
§4.97, DC 6522 (2008).  

The November 2008 Joint Remand, incorporated by reference in 
the November 2008 Order of the Court, reflects a 
determination that the December 2004 VA  treatment record, 
upon which the November 2007 Board decision was based, was 
inadequate for rating purposes and did not fulfill VA's duty 
to assist.  In this regard, it was noted that there was no 
indication that the examiner reviewed the Veteran's claims 
file.  Moreover, it was agreed that the rating criteria, 
delineated in the applicable diagnostic codes, was not 
sufficiently addressed by the physician in the context of 
reporting the symptoms of the Veteran's disability.  In 
particular, the physician did not offer any findings as to 
the existence of polyps.  The Court's Order constitutes the 
law of the case.  See Johnson v. Brown, 7 Vet. App. 25-26 
(1994).  Additionally, the Court has also held that where the 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  Olson v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. at 632.  Under 38 C.F.R. § 3.326(a) (2008), a VA 
examination will be authorized where there is a possibility 
of a valid claim.  In this case, the most recent VA ear nose 
and throat examination was conducted in April 2002, and is 
over seven years old.  Hence, the Board finds that a new VA 
examination is warranted.  See 38 C.F.R. § 3.159(c)(4).  

The Veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, shall result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2008).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.  



Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should obtain any 
outstanding treatment records for the 
Veteran from the Wilmington, Delaware VA 
Medical Center, from December 20, 2004 to 
the present, and associate them with the 
claims file.  If these records are 
unavailable, simply do not exist, or 
further attempts to obtain them would be 
futile, the AMC/RO should document this 
in the claims file.  See 38 U.S.C.A. 
§ 5103A(b).  

3.  The AMC/RO should request that the 
Veteran and his representative identify 
any additional healthcare providers, that 
have treated him for his allergic 
rhinitis, and provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.

4.  The AMC/RO should schedule the 
Veteran for a VA ear nose and throat 
examination to ascertain the severity of 
his service-connected allergic rhinitis.  
Prior to examining the Veteran, the 
examiner must review the entire claims 
file, including a complete copy of this 
remand.  All necessary diagnostic testing 
should be performed, and all clinical 
findings should be reported in detail. 
The examiner should provide an opinion in 
terms that are consistent with the old 
rating criteria for rating rhinitis, 
atrophic, chronic (DC 6501), and for the 
new rating criteria for allergic rhinitis 
(DC 6522) (see above).  Finally, the 
examiner should set forth in the 
examination report all examination 
findings and the complete rationale for 
any conclusions reached.  

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  Once 
again, the Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

6.  The AMC/RO should readjudicate the 
claim for an increase.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


